Citation Nr: 1612887	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to April 1973, with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The case was previously before the Board in August 2011 and September 2014 when it was remanded for further development of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's claim of entitlement to service connection for autoimmune neuroretinopathy, to include as due to herbicide and/or asbestos exposure, has been in appellate status since December 2010, and has been remanded on two prior occasions.  Unfortunately, the record continues to reflect that further development is necessary before the Board can equitably decide the Veteran's appeal.

The Board requested that the Veteran be provided with a VA examination to determine the nature and etiology of his bilateral eye disorder.  In the 2014 remand the Board found the January 2012 VA examination and its October 2012 addendum inadequate.  The Board explained that the VA examiner did not address the Veteran's lay statements, nor did the examiner provide a rationale for concluding that the Veteran's bilateral eye disorder was not causally related to his time in service, to include herbicide and/or asbestos exposure. 

The Veteran was afforded another VA examination in April 2015. The April 2015 examiner explained that the Veteran's retinopathy is due to an unknown pigment change in both eyes.  The examiner concluded the examination report by stating that neuroretinal autoimmune disease is not known to be caused by Agent Orange exposure to the best of his knowledge.  Upon receipt of the April 2015 examination report, the AOJ concluded that it was inadequate and requested the examiner provide an addendum with an adequate rationale and opinion. 

In a May 2015 addendum, the examiner again explained that the Veteran's retinopathy is thought to be due to an autoimmune process.  The examiner further noted that Agent Orange is not known to be a cause of such autoimmune process.  The examiner later opined that the Veteran's eye condition is less likely as not caused by his Agent Orange exposure.  The examiner indicated that the Veteran was noted to have little or no known exposure to asbestos in service and that his post-service asbestos exposure while working at a brake shop was more likely than not where he was exposed to asbestos.

The Board finds that the April 2015 VA examination and its May 2015 addendum are inadequate.  The examiner failed to provide an opinion as to whether the Veteran's bilateral eye condition is related to his military service.  While the Veteran contends that his claimed condition may be due to his conceded exposure to Agent Orange and asbestos; the September 2014 remand clearly instructed the examiner to opine as to the Veteran's military service in relation to his bilateral eye condition, and not just in relation to his Agent Orange and asbestos exposure.  As noted in the Board's August 2011 remand, a September 1972 service treatment record reflects that he experienced blurry vision in his right eye at the rifle range; hence, the record raises the theory of direct service connection other than based on asbestos or Agent Orange exposure.  

Further, the examiner concluded the Veteran was more than likely exposed to asbestos during his post-service occupation in a brake shop.  However, the VA has conceded that the Veteran's military occupational specialty (MOS) would have had minimal asbestos exposure.  As such, the issue of whether the Veteran had asbestos exposure in service has been conceded.  Moreover, in June 2015 correspondence, the Veteran reported that his work in a brake shop after service was only in the front area of the shop, not the back area of the shop.  The examiner is required to provide an opinion as to whether the Veteran's in-service exposure to asbestos is related to his current bilateral eye condition with an adequate rationale in support. 

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  In this case, the April 2015 examination report and May 2015 addendum failed to provide a clear conclusion as well as a reasoned medical explanation.

Since there has not been substantial compliance with the Board's August 2011 and September 2014 remand instructions, the Board finds that a further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental opinion to ascertain the current nature and etiology of the claimed bilateral eye disability, preferably with a different clinician than the January 2012 and April 2015 examiner.  The claims file must be provided to and reviewed by the VA reviewing clinician in conjunction with the examination, and this must be noted in the examination report.  All findings should be set forth in detail.  

If the reviewing clinician determines that an examination is necessary, then such should be scheduled.

The reviewing clinician should initially indicate the most precise applicable diagnosis for the Veteran's claimed bilateral eye disability, previously diagnosed as autoimmune neuroretinopathy.

The reviewing clinician should then provide opinions on the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disability is causally related to his military service, to include as related to treatment received in September 1972 for blurry vision?

b.) Is it at least as likely as not that the Veteran's bilateral eye disability is due to presumed herbicide exposure in service? 

c.) Is it at least as likely as not that the Veteran's bilateral eye disability is related to his conceded asbestos exposure during service?

For purposes of responding to question c.), the reviewing clinician is asked to address the Veteran's June 2015 correspondence regarding the details of his post-service work in a brake shop.

The VA examiner should include in the examination report the rationale for all opinions provided.  If the examiner cannot respond to the inquiry without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completion of the foregoing, the AOJ should review the claims file.  If any of the directives specified in this remand have not been implemented, undertake appropriate corrective action before readjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the claim of entitlement to service connection for autoimmune neuroretinopathy, in light of all additional evidence received.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the file is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




